DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-15, and 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US-4229891) in view of Saxe (US-6308831). 
As to claims 1, Keller teaches a placard frame comprising a front frame member 16 and a rear frame member 14 spaced from the first frame member to form an interior space.  The rear frame member includes a projection 42 disposed on a margin and projecting into the interior space (see Keller figure 2, column 4 lines 4-16, column 4 lines 66 to column 5 line 7). Keller also includes a slot 40 remote from the projection and disposed in communication with the interior space and adapted to permit sliding of a placard therethrough at least one of into and out of the interior space. (see Keller figures 1, 2, column 4 lines 62-65).
The projection 42 of Keller has a cross-sectional profile shown in figure 4 that does not clearly depict “one of a linear taper and curved taper”.  The outer projection 28 is shown having an inner radius in figure 10, which could be considered to be a curved taper within the broadest reasonable interpretation of the claim (see figure 10), but the outer projection 28 does not extend into the interior space.  Saxe teaches a display comprising first and second panels and an interior space (see Saxe  figure 1 and figure 3) and includes a projection 30 in the interior space that has both a linear and a curved taper (see Saxe figure 3). Such tapers are commonly known in the art of molded panels (Keller teaches injection molding as an example process for forming the panels) for providing appropriate draft angles for releasing such panels from a mold after forming molded features. It would have been obvious to one of ordinary skill in the art to include linear or curved tapers as taught by Saxe, on a placard frame as taught by Keller, in order to help release the frame from a mold after forming the features of the frame by a known process, such as sheet stamping or injection molding.
As to claims 2, 9, 17, the projection 42 extends fully along the margin (see figure 2).
As to claim 3, 10,18, the projection 42 extends long a portion of the margin (see figure 2).
As to claim 4, 11, 19, the projection 42 extends discontinuously along the margin (see figure 2, 9, column 7 lines 60-68).
As to claim 6, 13, the projection 42 comprises discontinuous bumps (see figure 2).
As to claim 7, 8, and 15, the discontinuity 84 provides for first and second projections 42 (see figure 2, column 7 lines 60-68).
As to claims 8 and 15, Keller teaches a placard frame comprising a front frame member 16 and a rear frame member 14 spaced from the first frame member to form an interior space.  The rear frame member includes a projection 42 disposed on a margin and projecting into the interior space (see Keller figure 2, column 4 lines 4-16, column 4 lines 66 to column 5 line 7).  Keller also includes a slot located remote from the projection (see figure 2).  The discontinuity 84 provides for first and second projections 42 (see figure 2, column 7 lines 60-68).
The projection 42 of Keller has a cross-sectional profile shown in figure 4 that does not clearly depict one of a linear taper and curved taper.  The outer projection 28 is shown having an inner radius in figure 10, which could be considered to be a curved taper within the broadest reasonable interpretation of the claim (see figure 10), but does not extend into the interior space.  Saxe teaches a display comprising first and second panels and an interior space (see Saxe  figure 1 and figure 3) and includes a projection 30 in the interior space that is a curved taper (see Saxe figure 3). Such tapers are known in the art for providing appropriate draft angles for releasing the panels’ molded features from a mold. It would have been obvious to one of ordinary skill in the art to include a curved taper as taught by Saxe, on a placard frame as taught by Keller, in order to produce the frame from a stamped/molded sheet in order to produce the frame more economically.  
As to claim 23, Keller teaches that projection 42 interlocks with a mating projection 27 with close tolerances (see Keller figure 9), but not necessarily “in register”.  Saxe teaches a frame that includes projections 28, 66 that are in register with one another (see Saxe figure 3).  It would have been obvious to one of ordinary skill in the art to form the projections of Keller in register as taught by Saxe, in order to provide firm alignment of the front and rear frames.

Claim 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US-4229891) in view of Saxe (US-6308831) and further in view of Vogler (US-5442873).
As to claim 16, Keller shows projection 42 as having two segments which can be considered equal to first and second projections claimed.  But Keller does not show a third projection.  Vogler shows a placard frame that includes projections nibs 28 for supporting a placard held in the frame (see Vogler, column 4 lines 39-48).  It would have been obvious to one of ordinary skill in the art to form the projections 42 of Keller as a plurality of projections located at critical points, or as an array, to support the placard, as shown by Vogler, to either use less material or to reveal more of the placard for viewing.
As to claims 21 and 22, Keller does not teach that the projections include a shallow or acute angle.  Vogler teaches projection nibs 28 that include shallow or acute angles relative to the interior surface of the frame (see Vogler figures 3 and 4).  It would have been obvious to one of ordinary skill in the art to modify the frame taught by Keller to include projections with shallow or acutes angles as taught by Vogler, in order to provide resistance to the placard sliding in the frame but still permitting movement without catching the edge of the placard.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.
The applicant argues that Keller fails to teach projections as claimed and asserts that the projections identified in the rejection are not taught to address the problem of pinching or trapping.  This is not persuasive because this function is not claimed.  The projections are only broadly claimed as being “adapted to permit sliding of a placard into and out of the interior space”.  The placard holder of Keller is clearly capable of this functional limitation.
The applicant argues that the reference taught by Saxe is not directed to the same field of endeavor because it is not a placard holder.  This is not persuasive.  A “placard” is defined as “a notice or sign for public display”.  Saxe can be considered to be a placard holder within the plain meaning of the claim.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that the nibs of Vogler and draft angles of Saxe do not serve the same purpose as applicant’s projections. It has been held that the mere fact that the references relied on by the Patent and Trademark Office fail to evince an appreciation of the problem identified and solved by applicant is not, standing alone, conclusive evidence of the nonobviousness of the claimed subject matter. The references may suggest doing what an applicant has done even though workers in the art were ignorant of the existence of the problem. In re Gershon, 152, USPQ 602 (CCPA 1967).  The fact that applicant uses projections for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious for the purpose disclosed in the reference." In re Lintner, 173 USPQ 560.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636